The Chancellor.
The complainant asks for the appointment of a receiver under the following circumstances: He obtained a decree for the sale of the mortgaged premises in this suit, and an *428execution was issued thereon, and the property advertised for sale under the latter, when Eliza Danser filed her bill in this court, attacking his title to his mortgage, and on the bill she obtained a stay of the sale. Hammell, the mortgagor, is in possession of the mortgaged premises. They are a tavern property in the village of New Egypt, in Ocean county. There is a mortgage prior to that of the complainant. The mortgagor pays no interest, and the taxes for 1877 are unpaid. The complainant is compelled, for his security,-to keep the property insured at his own expense. The mortgagor is insolvent. The first mortgage is for $600, and no interest has been paid upon it for more than three years. The complainant’s mortgage is for $2,140 and interest, and no interest has been paid on it since 1874. It is doubtful, to say the least of it, whether the property, at a forced sale, will bring enough to pay off the complainant’s mortgage. Manifestly, justice to the complainant requires that the property be sold, or that a receiver be appointed. Otherwise, by means of the litigation between Mrs. Danser and the complainant, as to the ownership of the mortgage, the mortgagor may be enabled to enjoy the property, to the prejudice of the mortgagee, until the termination of that controversy. There will be an order appointing a receiver.